   Case 1-19-cv-08923-JGK             Document 25     Filed in NYSD on 12/19/2019           Page 1 of 1

        COWAN                                                           Cowan, Liebowitz & Latman, P.C.
                                                                        114 West 47th Street
        LIEBO                                                           New York, NY 10036

    LA'.                                                               (212) 790-9200 Tel
                                                                       (212) 575-0671 Fax
                                                                       www.cll.com

-..J:   tJC: SL)t;;y                                                   Richard S. Mandel
DOCUMEN1                                                               (212) 790-9291
ELECTRONICALL y FILED                                                  rsm@cll.com
DOC#
DATEF~IL_E_D_:--J---~~-~?Jl:f4;·==
                                                 December 19, 2019


    VIAECF                                                        40J     ()f//l.;   ,v(o    vP     f/1,,1~11/J
                                                                                                             /

    Hon. John G. Koeltl                                           J/ftv t/AA.-7       J1     c)   OJ-~
                                                                                        1
    United States District Judge                                     J: JO/J.r,,
    Daniel Patrick Moynihan U.S. Courthouse                                f (J       Q(L;,06°~€0,
    500 Pearl Street
    New York, NY 10007-1312                                                                  £/(~---
               Re:      Kevin Baldwin d/b/a M.O.P3 v. Audrey Ducasse p/k/a Melli a n ~            l/' ,;    O     J
                        Intersco e Records Inc. 1: 19-cv-08923 JGK

    Dear Judge Koeltl:

             We represent Defendant Interscope Records, Inc. ("Interscope") in the above-referenced
    litigation. We are writing on behalf of Interscope and Plaintiff, pursuant to Rule 1.E of Your
    Honor's rules, to request an adjournment of approximately three weeks of the initial conference
    presently scheduled in this case for January 8, 2020 at 10:30 a.m. There have been no previous
    requests to adjourn the conference. We have conferred with counsel for Plaintiff, and both sides
    would be available for a conference on January 29, January 30 or January 31 if any of those
    dates were convenient for the Court. (There has not yet been any appearance made for the other
    defendant in the case, Audrey Ducasse p/k/a Melli).

           The adjournment is requested because we have only recently been retained in this matter
    and are in the process of familiarizing ourselves with the relevant factual background and
    analyzing the legal issues involved.


                                                 Respectfully,

                                             c:;2L(.I:~
                                                 Richard S. Mandel

    cc: All Counsel of Record (via ECF)




        30057/021/3396862
